Capozzoli, J. (concurring in affirmance).
The conclusion reached by the majority is strengthened by the following language found in Norris v. Kohler (41 N. Y. 42, 44-45): “ The property being proved to belong to the defendant, it is urged that a presumption arises that it was in use for his benefit, and on his own account. This argument, I think, is a sound one. The ownership of personal property draws to it the possession. The owner is entitled to have and to keep possession, and no other person can justly obtain possession until some act of authority from the owner is proved. Ownership implies possession, and possession is in subordination to title.”
Steueb, J., concurs with Lake, J.; Capozzoli, J., concurs in an opinion; Markswich, J. P., and Murphy, J., dissent and would reverse on dissenting memorandum of Quran, J., at Appellate Term.
Order, Appellate Term, Supreme Court, First Department, entered on February 13, 1973, affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal.